                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


THE HOSPITAL AUTHORITY OF
METROPOLITAN GOVERNMENT OF
NASHVILLE AND DAVIDSON COUNTY,
TENNESSEE, d/b/a NASHVILLE GENERAL
HOSPITAL and AMERICAN FEDERATION OF
STATE, COUNTY AND MUNICIPAL
EMPLOYEES DISTRICT COUNCIL 37 HEALTH         Civil Action No. 3:15-cv-01100
& SECURITY PLAN,

               Plaintiffs,                   Chief Judge Waverly D. Crenshaw, Jr.
                                             Magistrate Judge Barbara D. Holmes
                   v.

MOMENTA PHARMACEUTICALS, INC. and
SANDOZ INC.,

               Defendants.


            PLAINTIFFS’ UNOPPOSED MOTION TO DIRECT NOTICE
                 TO THE CLASS REGARDING SETTLEMENT




  Case 3:15-cv-01100 Document 486 Filed 12/20/19 Page 1 of 5 PageID #: 26434
1871338.1
        Plaintiffs The Hospital Authority of Metropolitan Government of Nashville and Davidson

County and American Federation of State, County and Municipal Employees District Council 37

Health and Security Plan, by and through their undersigned counsel, hereby move this Court

pursuant to Federal Rule of Civil Procedure 23 for an order:

        (1)    finding that the Court will likely approve the proposed class action settlements

with Momenta Pharmaceuticals, Inc. and Sandoz Inc. under Rule 23(e)(2);

        (2)    directing notice of the Settlements to the previously certified Class, and approving

the proposed forms and manner thereof;

        (3)    appointing A.B. Data Ltd. as the Notice and Claims Administrator;

        (4)    setting a schedule for disseminating notice to Class members, and deadlines to

object to the Settlements; and

        (5)    scheduling a hearing pursuant to Rule 23(e) to determine whether the Settlements

are fair, reasonable and adequate under Rule 23(e)(2) and should be approved.

        This motion is based on this Motion and supporting Memorandum of Points and

Authorities in Support; the Declaration of Brendan P. Glackin, filed herewith; the declaration of

Russell L. Lamb, filed herewith; the declaration of Linda V. Young, filed herewith; the pleadings

and papers filed in this action; and such other matters as the Court may consider.




  Case 3:15-cv-01100 Document 486 Filed 12/20/19 Page 2 of 5 PageID #: 26435
1871338.1                         1
Dated: December 20, 2019         Respectfully submitted,

                                 /s/ Brendan P. Glackin
                                 Brendan P. Glackin (pro hac vice)
                                 Dean M. Harvey (pro hac vice)
                                 Bruce W. Leppla (pro hac vice)
                                 Katherine Lubin Benson (pro hac vice)
                                 David T. Rudolph (pro hac vice)
                                 Adam Gitlin (pro hac vice)
                                 Michelle A. Lamy (pro hac vice)
                                 Jeremy J. Pilaar (pro hac vice)
                                 LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                 275 Battery Street, 29th Floor
                                 San Francisco, CA 946111-3339
                                 Telephone: (415) 956-1000
                                 Facsimile: (415) 956-1008

                                 Mark P. Chalos (TN State Bar No. 19328)
                                 Andrew R. Kaufman (TN State Bar No. 33864)
                                 LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                 222 Second Avenue, Suite 1640
                                 Nashville, TN 37201
                                 Telephone: (615) 313-9000
                                 Facsimile: (615) 313-9965

                                 Class Counsel on Behalf of Class Representatives
                                 Nashville General and DC 37 and the Class

                                 John T. Spragens (TN State Bar No. 31445)
                                 SPRAGENS LAW PLC
                                 1200 16th Ave. S.
                                 Nashville, TN 37212
                                 Telephone: (615) 983-8900
                                 Facsimile: (615) 682-8533

                                 Additional Counsel for Class Representatives




1871338.1                         2
  Case 3:15-cv-01100 Document 486 Filed 12/20/19 Page 3 of 5 PageID #: 26436
                                   CERTIFICATE OF SERVICE

            I hereby certify that on the 20th day of December, 2019, the foregoing document was

filed electronically with the U.S. District Court for the Middle District of Tennessee. Notice of

this filing was served via the court’s electronic filing system on counsel listed below:

Timothy L. Warnock (TN Bar No. 12844)                R. Dale Grimes (TN Bar No. 6223)
Stuart A. Burkhalter (TN Bar No. 29078)              Virginia M. Yetter (TN Bar No. 31471)
RILEY WARNOCK & JACOBSON, PLC                        BASS, BERRY & SIMS PLC
1906 West End Avenue                                 150 Third Avenue South, Suite 2800
Nashville, TN 37203                                  Nashville, TN 37201
Telephone: (615) 320-3700                            Telephone: (615) 742-6200
Facsimile: (615) 320-3737
                                                     Jason T. Murata (pro hac vice)
Matthew D. Kent (pro hac vice)                       Brooke Jones Oppenheimer (pro hac vice)
Liz Brodway Brown (pro hac vice)                     Thomas G. Rohback (pro hac vice)
D. Andrew Hatchett (pro hac vice)                    AXINN, VELTROP & HARKRIDER LLP
Michael P. Kenny (pro hac vice)                      90 State House Square
Anthony Thomas Greene (pro hac vice)                 Hartford, CT 06103
Kara F. Kennedy (pro hac vice)                       Telephone: (860) 275-8100
ALSTON & BIRD LLP                                    Facsimile: (860) 275-8101
One Atlantic Center
1201 West Peachtree Street                           Carmel Rana Arikat (pro hac vice)
Atlanta, GA 30309-3424                               Richard B. Dagen (pro hac vice)
Telephone: (404) 881-7000                            Bradley D. Justus (pro hac vice)
Facsimile: (404) 881-7777                            Michael L. Keeley (pro hac vice)
                                                     Daniel K. Oakes (pro hac vice)
Teresa T. Bonder (pro hac vice)                      Jetta C. Sandin (pro hac vice)
Nell G. Moley (pro hac vice)                         AXINN, VELTROP & HARKRIDER LLP
Jean E. Richmann (pro hac vice)                      950 F Street, NW
ALSTON & BIRD LLP                                    Washington, DC 20004
560 Mission Street, Suite 2100                       Telephone: (202) 912-4700
San Francisco, CA 94105                              Facsimile: (202) 912-4701
Telephone: (415) 243-1000
Facsimile: (415) 243-1001                            Carol Xianxiao Liu (pro hac vice)
                                                     Varnitha Siva (pro hac vice)
Attorneys for Sandoz Inc.                            AXINN, VELTROP & HARKRIDER LLP
                                                     114 West 47th Street
                                                     New York, NY 10036
                                                     Telephone: (212) 728-2200
                                                     Facsimile: (212) 728-2201




  Case 3:15-cv-01100 Document 486 Filed 12/20/19 Page 4 of 5 PageID #: 26437
1871338.1
                                       Juanita R. Brooks (pro hac vice)
                                       Roger Alen Denning (pro hac vice)
                                       Tucker N. Terhufen
                                       FISH & RICHARDSON, P.C.
                                       12390 El Camino Real
                                       San Diego, CA 92130
                                       Telephone: (858) 678-5070
                                       Facsimile: (858) 678-5099

                                       Attorneys for Momenta Pharmaceuticals, Inc.



                                         /s/Katherine Lubin Benson
                                         Katherine Lubin Benson




  Case 3:15-cv-01100 Document 486 Filed 12/20/19 Page 5 of 5 PageID #: 26438
1871338.1                           -2-
